318 S.W.3d 249 (2010)
STATE of Missouri, Respondent,
v.
Willie L. GIBBS, Appellant.
No. ED 93716.
Missouri Court of Appeals, Eastern District, Division One.
June 22, 2010.
Application for Transfer to Supreme Court Denied July 28, 2010.
Application for Transfer Denied September 21, 2010.
Brocca Smith, MO Public Defender Office, St. Louis, MO, for Appellant.
Shaun Mackelprang, John Reeves, Co-Counsel, Jefferson City, for Respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Willie Gibbs ("Defendant") appeals from the judgment and sentence imposed by the Circuit Court of the City of St. Louis after a jury found him guilty of one count of forcible rape in violation of Section 566.030,[1] one count of robbery in the first degree in violation of Section 569.020 and two counts of armed criminal action in violation of Section 571.015. The trial court sentenced Defendant as a prior and persistent offender and a persistent sexual offender to sixty years' imprisonment.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo.2000, unless otherwise indicated.